Appeal from an order of the Supreme Court, Erie County (John M. Curran, J.), entered August 27, 2013. The order, insofar as appealed from, denied in part the motion of defendants Florence Giordano and Liza Marlette for summary judgment.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on February 24, 2015,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Smith, J.P., Valentino, Whalen and DeJoseph, JJ.